NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



MEADOWBROOK MEAT COMPANY,        )
INC., a foreign corporation,     )
                                 )
           Appellant,            )
                                 )
v.                               )                      Case No.    2D13-1295
                                 )
MICHAEL CATINELLA and EILEEN     )
CATINELLA,                       )
                                 )
           Appellees.            )
________________________________ )

Opinion filed December 3, 2014.

Appeal from the Circuit Court for Polk
County; J. Dale Durrance, Judge.

Lamar D. Oxford of Dean, Ringers,
Morgan & Lawton, P.A., Orlando, for
Appellant.

Douglas H. Stein and Stephanie
Martinez of Seipp, Flick & Hosley,
LLP, Miami, for Appellees.



KELLY, Judge.

              Michael Catinella was unloading a truck at Meadowbrook Meat Company

when he suffered injuries from a trip and fall. Mr. Catinella and his wife filed suit,

alleging that Meadowbrook had knowledge of and failed to warn Mr. Catinella of an
unsafe condition at its facility, specifically a malfunctioning dock leveler. After the jury

returned a verdict in favor of Meadowbrook, the Catinellas moved for a new trial on the

grounds that Meadowbrook had destroyed evidence and committed numerous

discovery violations and that two jurors had engaged in misconduct. Meadowbrook

appeals from the order that granted the Catinellas a new trial.

              "A trial court has broad discretion in deciding whether to override a jury

verdict on the ground that it is contrary to the manifest weight of the evidence." Harlan

Bakeries, Inc. v. Snow, 884 So. 2d 336, 339 (Fla. 2d DCA 2004). Additionally, this court

has further held that an order granting a motion for new trial is subject to a heightened

abuse of discretion standard:

                     We review a circuit court's order granting a motion for
              a new trial for abuse of discretion. Moreover, it takes a
              stronger showing of error in order to reverse an order
              granting a new trial than an order denying a new trial. Thus
              we begin with the presumption that the trial court properly
              exercised its discretion, and we will not disturb the trial
              court's ruling absent a clear abuse of that discretion.

Moore v. Gillett, 96 So. 3d 933, 938 (Fla. 2d DCA 2012) (citations omitted), review

denied, 119 So. 3d 443 (Fla. 2013). More specifically, this court has held that "[t]he

standard of review we must apply to an order granting a new trial is whether reasonable

persons could differ as to the propriety of the trial judge's action. If they could, then the

order is reasonable and not an abuse of the judge's discretion." K-Mart Corp. v. Collins,

707 So. 2d 753, 755 (Fla. 2d DCA 1998) (citation omitted).

              In its lengthy and detailed order, the court set out the circumstances it

believed warranted a new trial. The court found that during the course of the case

Meadowbrook had destroyed evidence, requiring the court to give the jury an adverse




                                             -2-
inference instruction; had materially violated a variety of court orders; and had engaged

in systematic material, willful discovery violations to the prejudice of the Catinellas. The

court also found that two jurors had engaged in misconduct by failing to disclose

litigation history that was relevant and material to jury service. In concluding that a new

trial was warranted the court explained:

              Based on the totality of circumstances outlined in this Order
              and the Court's own direct observation of the facts, parties,
              and witnesses, [the court] finds a new trial is warranted. The
              Court finds the jury verdict in this case is clearly contrary to
              the manifest weight of the evidence. The Court bases this
              on the presumption instruction on spoliation and the scarcity
              of credible evidence that the leveler in question was not
              broken. Thus, no reasonable jury could have found that the
              leveler was in working order. The evidence showed the
              Plaintiff tripped over something that was sticking up at the
              end of the dock leveler. This is supported by the testimony
              of Sabrina Graham as well as the fall shown in the video.
              Defendant was on notice of the defective nature of the
              leveler and was specifically placed on notice when Quincy
              Hayward had the Plaintiff perform the two-man operation of
              the leveler. Finally, the manifest weight of the evidence
              showed Plaintiff's [injuries were] caused by Defendant's
              negligence.

              In this appeal, Meadowbrook urges us to find that the trial court abused its

discretion by concluding that the circumstances detailed in its order warranted a new

trial. Meadowbrook does not argue that the trial court's observations are unsupported

by the record. After thoroughly reviewing the record on appeal, including the transcript

of the trial, we cannot agree that under these circumstances the trial court abused its

discretion. Accordingly, we affirm.

              Affirmed.


DAVIS, C.J., and SLEET, J., Concur.




                                            -3-